Title: To James Madison from Benjamin W. Crowninshield, 27 January 1817
From: Crowninshield, Benjamin W.
To: Madison, James


        
          Sir,
          Navy Department, Jany 27. 1817.
        
        I have the honour to transmit, herewith Nominations to the Senate of the United States of the Revd. Nathaniel Andrews and the Revd. John

Ireland, to be Chaplains; and Ashton Y. Humphreys, to be a Purser in the Navy of the United States. I have the honour to be, &c.
        
          B. W. Crowninshield
        
      